The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determi*434nations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). In an area known for drug activity, a trained and experienced narcotics officer saw defendant converse briefly with a man known to the officer to be a local seller of heroin and cocaine. Defendant received an unidentified object from the known drug dealer in exchange for money. These circumstances provided probable cause for defendant’s arrest (see People v Jones, 90 NY2d 835, 837 [1997]; People v Frierson, 61 AD3d 448 [2009], lv denied 12 NY3d 915 [2009]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Acosta, DeGrasse, Richter and ManzanetDaniels, JJ.